DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/22/2020 has been entered. Claims 1, 12, and 13 are amended. Claims 1-15 remain pending in the application. 

Applicant’s amendments to the specification, dated 12/22/2020, have overcome the objection due to informalities previously set forth in the Non-Final Office Action mailed 10/08/2020. Subsequently, said objection is withdrawn. 

The rejection of Claims 1-15 under 35 U.S.C. 102(a)(2) as being anticipated by Stengel et al. (US 2019/0372025 A1) as previously set forth in the Non-Final Office Action mailed 10/08/2020 is overcome due to Applicant’s amendment dated 12/22/2020. Subsequently, said rejection is withdrawn. 

The rejection of Claims 1-8 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Diez et al. (US 2015/0102311 A1), as evidenced by Kessler et al. (US 2016/0181540 A1) and the rejection of Claims 9-11 under 35 U.S.C. 103 as being unpatentable over Diez, as applied to Claim 1, in view of Schmid et al. (US 2017/0317288 A1) as previously set forth in the Non-Final Office Action mailed 10/08/2020 are overcome due to Applicant’s amendment dated 12/22/2020. However, as outlined below, new grounds of rejection have been made. 



Response to Arguments
Applicant’s arguments on Pages 7-9 of the reply dated 12/22/2020 with respect to the rejections of record under 35 U.S.C. § 102 and the patentability of Claims 1-15 over Stengel have been considered but are moot because the rejection has been withdrawn. 

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicant’s arguments on Pages 9-12 of the reply dated 12/22/2020 with respect to rejections of record under 35 U.S.C. § 102 and the patentability of Claims 1-8 and 12 over Diez, as evidenced by Kessler, have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 9 of the reply that “Diez does not disclose or suggest the Applicant’s claimed hole generating layer, because only hole injection layers include or consist of Bi(pFBz)3 according to Diez”. 
Examiner’s Response – Previously the claims did not require the hole generating layer to consist of a bismuth carboxylate complex; however, a hole generating layer consisting of a bismuth carboxylate complex is required in the amended claims. This limitation is addressed in the new grounds of rejection below. 
Applicant’s Argument – Applicant argues on Page 11 of the reply that Diez would not have provided any reason or motivation to use any of the materials suitable for a hole injection layer in or as a hole generating layer or any other layer. Applicant argues that this conclusion is demonstrated by the fact that the generation layer structures disclosed by Diez are simple p-n junctions (see [0355]-[0368]) and that the specific embodiments of Diez including layer 306, which may be functionally equivalent to the Applicant’s claimed hole generating layer, is a HAT-CN layer, not a layer that is or includes a bismuth complex, as recited by the Applicant’s claims. As a result, Applicant argues, Diez does not hint or suggest that a layer consisting of the bismuth complex could or should be used in layer 306.
Examiner’s Response – As discussed in the new grounds of rejection below, Diez discloses Bi(pFBz)3 as a suitable material for layer 306 in an earlier paragraph of the reference (see [0348]). The invention of the prior art is not limited to or defined by only those embodiments disclosed in specific implementations or examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See MPEP § 2123. 
Applicant’s Argument – Applicant argues on Page 11 of the reply that a person of ordinary skill in the art would not have had any reason or motivation to use Kessler’s bismuth carboxylate complexes in hole injection/generation layers. 
Examiner’s Response – Kessler is relied upon solely as an evidentiary reference to provide a visualization of the structure of Diez’s Bi(pFBz)3.

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicant’s arguments on Pages 12 of the reply dated 12/22/2020 with respect to rejections of record under 35 U.S.C. § 103 and the patentability of Claims 9-11 over Diez in view of Schmid have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 12 of the reply that the rejection is traversed and should be withdrawn for at least the foregoing reasons.
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive. 




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Diez et al. (US 2015/0102311 A1), as evidenced by Kessler et al. (US 2016/0181540 A1).
Regarding Claim 1, Diez teaches an electronic device (see [0158]) wherein the electronic device is an organic electroluminescent device ("organic light emitting diode 100" – see [0158] and Figure 1). Diez also teaches an electronic device (100) comprising, between a first electrode (106) and a second electrode (108), a charge generating layer structure (114) (see [0178] and Figure 1). The charge generating layer of Diez comprises a “first electron-conducting charge generating layer (306)” (see [0342] and Figure 3). 
Diez suggests that said first electron-conducting charge generating layer may be composed of plurality of substances or a single substance (see [0348]) such as those listed at the end of [0348] including the bismuth carboxylate complex “Bi(III)pFBz” (bismuth(III) pentafluorobenzoate – see [0186]), hereinafter Bi(pFBz)3. The structure of Bi(pFBz)3, as evidenced by Kessler (see [0108]), is reproduced below. 
Diez:   
    PNG
    media_image1.png
    322
    327
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the electronic device of Diez, selecting Bi(pFBz)3 for use in the first electron-conducting charge generating layer from the finite list of identified, predictable solutions of a compound for use in said layer with a reasonable expectation of success in practicing the invention of Diez. See MPEP § 2143 (E). Likewise, it would have been obvious to one of ordinary skill in the art at the effective filing date to form the layer solely of Bi(pFBz)3 as Diez discloses that use of a single substance is a known method in the art for forming an electron-conducting charge generating layer. In doing so, one of ordinary skill would have reasonably expected the elements of Diez (including the Bi(pFBz)3 layer and the rest of the device layers/components) to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predicable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A).
	Diez appears silent with respect to the property wherein the first electron-conducting charge generating layer is a hole-generating layer. However, the location of the layers within an electronic device (specifically on OLED) is the same. Indeed, the layer 306 of Diez is disposed on the cathode side of the charge-generating layer and next to a second hole transport layer (210) (see [0342] and Figure 3). Likewise, the hole generating layer (135) of the instant claim is described in the instant specification as being formed on the cathode side of a charge generating layer next to a second hole transport layer (141) (see [00119] and Figure 3). Additionally, the layers contain the same material – a bismuth carboxylate complex. Therefore, since the layer 306 is chemically equivalent to the hole-generating layer of the instant application and is in the same location within an OLED, the property wherein the layer 306 is a hole-generating layer is considered to be inherent, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP § 2112. 

Regarding Claim 2, Diez teaches the electronic device according to Claim 1 above wherein the bismuth carboxylate complex is electrically neutral (see Bi(pFBz)3). Provided the definition of electrically neutral in the instant specification (“the bismuth carboxylate complex is electrically neutral if the (positive) charge of the bismuth ion is balanced by the negative charge of attached ligands” – see [0081]), the electronic device of Diez is regarded to meet all limitations of the instant claim. 

Regarding Claim 3, Diez teaches the electronic device according to Claim 1 above wherein the bismuth carboxylate complex is mononuclear (see Bi(pFBz)3). Provided the definition of mononuclear in the instant specification (“the bismuth carboxylate complex is mononuclear if it comprises only one bismuth atom or ion” – see [0082]), the electronic device of Diez is regarded to meet all limitations of the instant claim.  

Regarding Claim 4, Diez teaches the electronic device according to Claim 1 above wherein the bismuth in the bismuth carboxylate complex is in the oxidation state +III (see Bi(pFBz)3).

	Regarding Claim 5, Diez teaches the electronic device according to Claim 1 above wherein the bismuth carboxylate complex comprises a carboxylate anion which is partially or fully fluorinated and/or which comprises at least one nitrile group (see –C6F5 moieties of Bi(pFBz)3).

Regarding Claim 6, Diez teaches the electronic device according to Claim 1 above wherein the bismuth carboxylate complex comprises at least one carboxylate comprising at least one aromatic ring and/or at least one heteroaromatic ring (see –C6F5 moieties of Bi(pFBz)3).

Regarding Claim 7, Diez teaches the electronic device according to Claim 1 above wherein the bismuth carboxylate complex has the structure given by Bi(pFBz)3 (see [0348]). The structure of Bi(pFBz)3 is reproduced below (right) for comparison to Formula (I) of the instant claim.

Instant: 
    PNG
    media_image2.png
    146
    162
    media_image2.png
    Greyscale
      Diez Bi(pFBz)3 :  
    PNG
    media_image1.png
    322
    327
    media_image1.png
    Greyscale
  
 


The bismuth complex Bi(pFBz)3 of Diez meets the limitations of Formula (I) given:
R1, R2, and R3 are independently selected from a group comprising 1 to 40 carbon atoms (# carbon atoms in Rn of Bi(pFBz)3 = 6)
Each of the R1, R2, and R3 may be independently substituted with one or more halogen atom(s) and/or one or more nitrile group(s) (see –C6F5 moieties of Bi(pFBz)3)
Two or more of the groups R1, R2, and R3 may be linked with each other to form a ring (none of the groups R1, R2, and R3 of Bi(pFBz)3 are linked)

Regarding Claim 8, Diez teaches the electronic device according to Claim 7 above wherein at least two of R1, R2, and R3 are the same (see Bi(pFBz)3) whose three R groups are identical).

Regarding Claim 12, Diez teaches the electronic device according to Claim 1 above further comprising a hole transport layer (210), the hole transport layer (210) being in direct contact with first electron-conducting charge generating layer (306) (i.e. the hole generating layer) consisting of the bismuth carboxylate complex (see [0342] and Figure 3).

Regarding Claim 13, Diez teaches a method for preparing a device according to Claim 1 (see [0073] and [0115]) wherein the first electron-conducting charge generating layer (306) (i.e. the hole generating layer) is vapor-deposited onto another layer (either the second electron-conducting charge generation layer (302) or the interlayer (304)) which can be considered a solid support (see [0342], [0375] and Figure 3). Diez does not explicitly teach the steps of (i) evaporating the material for the hole generation layer to form a vapor and (ii) depositing the vapor to form the hole generating layer. However, Diez’s vapor-deposition would necessarily include the steps of (i) evaporation, as evidenced by the discussion of process engineering advantages wherein the production of the inventive charge generation layers requires only one evaporation source (see [0376]), and (ii) deposition of vapor. 
Diez also does not explicitly teach (i) evaporating a bismuth carboxylate complex to form a vapor. However, Diez teaches that this method is preferable for the generic first electron-conducting charge generation layer of the inventive OLED. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to perform the vapor-deposition method with one of the disclosed compounds for said layer such as Bi(pFBz)3 (see [0348]). 

Regarding Claim 14, Diez teaches the method according to Claim 13 above wherein the solid support is the second electron-conducting charge generating layer which Diez teaches is also produced via vapor-deposition (see [0375]). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1), as applied to Claim 1 above, in view of Schmid et al. (US 2017/0317288 A1).
Regarding Claim 9, Diez teaches the electronic device according to Claim 7 above but Diez does not teach a bismuth metal complex wherein at least one of R1, R2, and R3 comprises at least one trifluoromethyl group. 
In the analogous art of organic electronic components, Schmid teaches deposition of a bismuth metal complex with fluorinated benzoic acid derivative ligands, similar to the structure Bi(pFBz)3 of Diez, via gas-phase deposition. More specifically, Schmid teaches a complex of bismuth (see [0031]) and ligands of the following formula (see [0016]) displayed below (left) wherein the substituents R1 are selected from the group comprising branched or unbranched, fluorinated aliphatic hydrocarbons with 1 to 10 C atoms (see [0017]). An exemplary ligand according to the general ligand structure (left) is displayed below (right) and will be referred to herein as Schmid Lig1 (see [0077]). Schmid Lig1 does contain at least one trifluoromethyl group as required by the instant claim.

          General Ligand Structure: 
    PNG
    media_image3.png
    148
    143
    media_image3.png
    Greyscale
    Schmid Lig1: 
    PNG
    media_image4.png
    138
    178
    media_image4.png
    Greyscale


Schmid teaches that bismuth complexes with ligands such as benzoic acid derivatives containing a fluorinated benzene ring (see [0031]) but without substituents of the form R1 (see [0033]), such as Bi(pFBz)3 of Diez, are not sufficiently stable for use in deposition methods wherein the complex is evaporated and deposited by means of a source wherein the source is configured such that the compound undergoes collisions with at least one wall of the source (see [0031]-[0032]). Schmid also teaches that it is possible to achieve a distinct improvement in the thermal stability of the entire complex by incorporating at least substituent of the form R1. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the electronic device of Diez with by replacing Bi(pFBz)3 in the hole generation layer with a bismuth complex including Schmid Lig1 for the benefit of increased thermal stability during gas-phase deposition (see [0032]). 

Regarding Claim 10, Diez teaches the electronic device according to Claim 7 above wherein at least one of R1, R2, and R3 is a phenyl group (see –C6F5 moieties of Bi(pFBz)3) but Diez does not teach a bismuth complex substituted with at least one trifluoromethyl group and/or substituted with at least one nitrile group. In the analogous art of organic electronic components, Schmid teaches a bismuth complex wherein each ligand is substituted with at least one trifluoromethyl group (see Schmid Lig1 above). For the reasons discussed previously regarding Claim 9, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the electronic device of Diez with by replacing Bi(pFBz)3 in the hole generation layer with a bismuth complex including Schmid Lig1 for the benefit of increased thermal stability during gas-phase deposition (see [0032]). 

Regarding Claim 11, Diez teaches the electronic device according to Claim 1 comprising a bismuth carboxylate complex but Diez does not teach a bismuth carboxylate complex according to the formula of the instant claim. 
In the analogous art of organic electronic components, Schmid teaches deposition of a bismuth metal complex with fluorinated benzoic acid derivative ligands, similar to the structure Bi(pFBz)3 of Diez, via gas-phase deposition. More specifically, Schmid teaches a bismuth complex of the following formula (see [0155]) displayed below (right) for comparison to the formula of the instant claim and referred to herein as Schmid A.

 Instant: 
    PNG
    media_image5.png
    262
    259
    media_image5.png
    Greyscale
    Schmid A: 
    PNG
    media_image6.png
    154
    216
    media_image6.png
    Greyscale
    

Schmid teaches that bismuth complexes with ligands such as benzoic acid derivatives containing a fluorinated benzene ring (see [0031]) but without substituents of branched or unbranched fluorinated aliphatic hydrocarbons of 1 to 10 C atoms (see [0033]), such as Bi(pFBz)3 of Diez, are not sufficiently stable for use in deposition methods wherein the complex is evaporated and deposited by means of a source wherein the source is configured such that the compound undergoes collisions with at least one wall of the source (see [0031]-[0032]). However, Schmid teaches that the above complex exhibits a particularly high temperature stability and is thus particularly well suited to a method involving deposition via sources in which collisions occur with at least one of the walls of the source (see [0156]). Furthermore organic electronic devices comprising the above complex are particularly simple and inexpensive to produce on a large industrial scale and at the same time have organic electronic layers with very good electrical properties, for example, with regard to conductivity (see [0157]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the electronic device of Diez with by replacing Bi(pFBz)3 in the hole generation layer with the bismuth carboxylate complex above (Schmid A) disclosed by Schmid for the benefit of increased thermal stability during gas-phase deposition (see [0156]) and increased commercial feasibility (see [0157]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Diez et al. (US 2015/0102311 A1), as applied to Claim 1 above, in view of Ludwig (US 2014/0036168 A1).
Regarding Claim 15, Diez teaches the organic electroluminescent device according to Claim 1 above. The OLED of Diez displayed in Figure 2 comprising the charge generation layer (114) with a bismuth carboxylate complex in the first electron-conducting charge generation layer (306) contains two stacked organic electroluminescent layers (112 & 116) but Diez suggests that embodiments with three stacked layers are also envisioned (see [0318]). Diez also suggests that the substrate, electrodes, and other necessary layers of the inventive OLED may be made transparent (see [0158], [0162], [0165], [0334]). However, Diez appears silent with respect to the application of the inventive devices. 
In the analogous art of OLED displays, Ludwig teaches that color OLED displays are of particular interest since OLEDs may be fabricated on a variety of surfaces which allows the manufacturer to leverage some such surface materials to produce OLEDs that are bent, printed on curved surfaces, or transparent (see [0005]-[0012]). Ludwig also teaches that stacked OLEDs, such as three-color transparent stacked OLEDs may be used in light-emitting colored displays (see [0132]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the display device of Ludwig with the inventive stacked OLED of Diez (according to Claim 1 above), selecting a three-layer structure with transparent components since Diez teaches that such a configuration is suitable and Ludwig teaches that it is preferable for a display device. One of ordinary skill in the art would have reasonably expected inventive bismuth carboxylate-containing OLEDs of Diez and the OLED displays of Ludwig to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789